ICJ_057_ReviewJudgment158UNAT_CARAT_NA_1973-07-12_ADV_01_NA_03_FR.txt. OPINION INDIVIDUEELE DE M. ONYEAMA
Traduction?

Je me suis prononcé sur le fond de la demande d’avis, bien que je ne
partage pas l’opinion exprimée par la Cour au sujet de la compétence;
selon moi c’est à la Cour qu’il appartient de décider à cet égard confor-
mément à l’article 36, paragraphe 6, de son Statut. La décision adoptée
règle le problème en l’espèce et elle s'impose à tous les membres de la
Cour, sous réserve de leur droit, prévu par l'article 57 du Statut, de
présenter une opinion individuelle. Une fois cette opinion exprimée, ils
doivent aborder le reste de l’affaire en partant du principe que la décision
prise par la Cour sur sa compétence est correcte.

* *

Je pense que la Cour, dans son avis, a eu raison de répondre par la
négative aux questions qui lui étaient soumises et de repousser les préten-
tions de M. Fasla.

[J ne saurait y avoir non-exercice de juridiction lorsqu'un tribunal dont
le jugement est attaqué au motif qu’il a omis d’exercer sa juridiction a
examiné les questions dont il était saisi et s’est prononcé à leur sujet. I y
a non-exercice lorsque le tribunal décide, à tort, qu’il n'a pas compétence
pour connaître de la matière qui lui est soumise, ou lorsqu'il néglige ou
omet de statuer. On ne saurait légitimement parler de non-exercice de la
juridiction du tribunal à propos d'une décision sur le fond susceptible
d’être infirmée en appel. «Une contestation de l’affirmation de compé-
tence ne peut être transformée en une procédure contre la façon dont la
compétence a été exercée ou contre le fond de la décision.!» De même, on
ne peut établir que le grief de non-exercice de juridiction est fondé en
démontrant que Ie Tribunal intéressé a abouti à une décision erronée sur
le fond ou a commis une erreur d’interprétation du droit matériel appli-
cable.

Quant à l'erreur procédurale essentielle qui aurait provoqué un mal-
jugé, je n'ai rien à ajouter à ce qui est dit à ce sujet dans l’avis et j'y
souscris entièrement.

* *
Je me sens toutefois tenu de joindre à l’avis l’exposé de mon opinion

1 C.LJ. Recueil 1956, p. 98-99.
61
DEMANDE DE RÉFORMATION (OP. IND. ONYEAMA) 224

individuelle car j’éprouve des doutes sérieux à propos de la recevabilité
des questions posées à la Cour par l’organe qui prétend les soumettre, à
savoir, le Comité des demandes de réformation de jugements du Tribunal
administratif (ci-après dénommé Je Comité).

Par sa résolution 957 (X) concernant la procédure de réformation des
jugements du Tribunal administratif des Nations Unies, l’Assemblée
générale a créé le Comité et l’a autorisé, en vertu de l’article 96, para-
graphe 2, de la Charte des Nations Unies, à consulter la Cour s’il estime
que la demande de réformation d’un jugement du Tribunal repose sur des
bases sérieuses.

Le passage pertinent du statut du Tribunal administratif des Nations
Unies tel qu'il a été adopté par la résolution 957 (X) de l’Assemblée
générale le 8 novembre 1955 est l’article 11 qui est ainsi libellé:

«1. Si un Etat Membre, le Secrétaire général ou la personne qui a
été l’objet d’un jugement rendu par le Tribunal (y compris toute
personne qui a succédé mortis causa à ses droits) conteste le juge-
ment en alléguant que le Tribunal a outrepassé sa juridiction ou sa
compétence ou n’a pas exercé sa juridiction ou a commis une erreur
de droit concernant les dispositions de la Charte des Nations Unies
ou a commis, dans la procédure, une erreur essentielle qui a provo-
qué un mal-jugé, cet Etat Membre, le Secrétaire général ou l'inté-
ressé peut, dans les trente jours suivant le jugement, demander par
écrit au Comité créé en vertu du paragraphe 4 du présent article de
prier la Cour internationale de Justice de donner un avis consultatif
sur la question.

2. Dans les trente jours suivant la réception de la demande visée au
paragraphe | du présent article, le Comité décide si cette demande
repose sur des bases sérieuses. S’il en décide ainsi, il prie la Cour de
donner un avis consultatif et le Secrétaire général prend les dispo-
sitions voulues pour transmettre à la Cour l'opinion de la personne
visée au paragraphe 1.

3. Si aucune demande n’est faite en vertu du paragraphe 1 du
présent article ou si le Comité ne décide pas de demander un avis
consultatif dans les délais prescrits par le présent article, le jugement
du Tribunal devient définitif. Chaque fois que la Cour est priée de
donner un avis consultatif, le Secrétaire général ou bien donne effet
à l’avis de la Cour, ou bien prie le Tribunal de se réunir spécialement
pour confirmer son jugement initial ou rendre un nouveau jugement,
conformément à l'avis de la Cour. S’il n’est pas invité à se réunir
spécialement, le Tribunal, à sa session suivante, confirme son juge-
ment ou le rend conforme à l’avis de la Cour.

4. Aux fins du présent article, il est créé un Comité, autorisé en
vertu du paragraphe 2 de l’article 96 de la Charte à demander des

62
DEMANDE DE RÉFORMATION (OP. IND. ONYEAMA) 225

avis consultatifs à la Cour. Le Comité est composé des Etats Mem-
bres représentés au Bureau de la dernière en date des sessions ordi-
naires de l’Assemblée générale. Le Comité se réunit au siège de l’Or-
ganisation et établit son propre réglement.

5. Lorsque le Tribunal a accordé une indemnité a la personne
intéressée et que le Comité a prié la Cour de donner un avis consul-
tatif en application du paragraphe 2 du présent article, le Secrétaire
général, s’il considère qu’il serait difficile à l’intéressé de défendre ses
intérêts, lui avance, dans les quinze jours suivant la décision du
Comité demandant un avis consultatif, un tiers de l’indemnité totale
accordée par le Tribunal, déduction faite des prestations de licen-
ciement qui auraient déjà été versées. Cette avance est faite étant
entendu que, dans les trente jours suivant la décision que le Tribunal
rend en application du paragraphe 3 du présent article, lintéressé
rembourse à l'Organisation des Nations Unies la différence éven-
tuelle entre cette avance et la somme à laquelle il a droit en vertu de
l’avis de la Cour.»

Il ressort clairement de cet article que le Comité a été créé à seule fin de
décider s’il y a lieu ou non de demander un avis consultatif à la Cour.
L’Assemblée générale ne lui a attribué aucune autre fonction, ni dans cet
article, ni dans d’autres textes.

L'article fait référence au paragraphe 2 de l’article 96 de la Charte qui
dispose:

«Tous autres organes de l'Organisation et institutions spécialisées
qui peuvent, à un moment quelconque, recevoir de l’Assemblée
générale une autorisation à cet effet, ont également le droit de de-
mander à la Cour des avis consultatifs sur des questions juridiques
qui se poseraient dans le cadre de leur activité.»

C’est cette disposition de la Charte qui confère à l’Assemblée générale
le pouvoir d’autoriser d’autres organes des Nations Unies à demander à
la Cour des avis consultatifs.

Lorsqu'elle le fait, l’Assemblée générale doit, selon moi, s’en tenir
strictement aux dispositions de cet article de la Charte qui, à cet égard,
me paraît imposer les conditions ci-après:

1. L'autorisation doit concerner un organe des Nations Unies.

2. L’organe doit exercer certaines fonctions, ou se livrer à des activités
qui lui sont confiées par l’Assemblée générale.

3. L'autorisation doit être limitée à la possibilité de demander des avis
consultatifs sur des questions juridiques qui se poseraient dans le cadre de
l’activité des organes subsidiaires autorisés. (Les italiques sont de nous.)

Il me semble que si l’une quelconque ou l’ensemble de ces conditions ne
63
DEMANDE DE RÉFORMATION (OP. IND. ONYEAMA) 226

sont pas satisfaites, l'autorisation n’a pas l'effet recherché et l’organe
«autorisé» est juridiquement incompétent pour demander à la Cour un
avis consultatif.

L'Assemblée générale tire son pouvoir de créer des organes subsidiaires
de l’article 22 de la Charte des Nations Unies qui dispose que l’Assemblée
générale peut créer les organes subsidiaires qu’elle juge nécessaires à
l'exercice de ses fonctions.

L’expression «organe subsidiaire» n’a pas été définie dans la Charte et,
dans la pratique, des termes ou expressions tels que commissions, comités,
organes subsidiaires et organismes subsidiaires | ont été utilisés indifférem-
ment, Mais quel que soit le nom qu’on lui donne, une des caractéristiques
d’un organe subsidiaire est d’avoir été constitué pour exercer certaines
fonctions en vue d’aider l’organe principal qui l’a créé — fonctions
entrant dans le cadre des fonctions générales de l’organe principal et
correspondant étroitement à son activité légitime.

Jestime que l’Assemblée générale ne peut valablement créer un organe
subsidiaire chargé d’exercer des fonctions qui n’ont pas été expressément
conférées à l’Assemblée elle-même, ou qui n’entrent pas dans le cadre de
ses fonctions.

Ainsi, le Comité pour une juridiction criminelle internationale créé par
l’Assemblée générale, en vertu de sa résolution 489 (V), afin de préparer
des avant-projets de convention et de formuler des propositions con-
cernant la création et le statut d’une cour criminelle internationale, a
déclaré dans son rapport:

«Aux termes de la Charte, la Cour ne pourrait être qu’un organe
subsidiaire. L’organe principal serait vraisemblablement l’Assem-
blée générale, mais un organe subsidiaire ne peut avoir une compétence
plus étendue que l’organe dont il relève, et il est douteux que I’ Assem-
blée générale soit compétente pour rendre la justice.2» (Les italiques
sont de nous.)

Dans son avis consultatif relatif à Effet de jugements du Tribunal ad-
ministratif des Nations Unies accordant indemnité3 la Cour a déclaré, au
sujet d’une opinion qui avait été exprimée, d’aprés laquelle le jugement
d’un organe subsidiaire lie l’organe principal qui a créé cet organe:

«Il a été soutenu en troisième lieu que le Tribunal administratif est
un organe subsidicire, subordonné ou secondaire, et que, par con-
séquent, ses jugements ne sauraient lier l’Assemblée générale qui Pa
créé.

1 Répertoire de la pratique des Nations Unies I, p. 244.
2 Assemblée générale (VII), suppl. n° 11 (A/2136), par. 21.
3 C.LJ. Recueil 1954, p. 60-61.

64
DEMANDE DE RÉFORMATION (OP. IND. ONYEAMA) 227

Cette conception part de l’idée qu’en adoptant le statut du Tribu-
nal administratif, l’Assemblée générale créait un organe qu’elle
jugeait nécessaire à l'exercice de ses propres fonctions. Mais la Cour
ne peut accepter ce point de départ. La Charte n’a pas conféré de fonc-
tions judiciaires à l’Assemblée générale, et les rapports entre le per-
sonnel et l'Organisation rentrent dans le cadre du chapitre XV de la
Charte. En absence d’un tribunal administratif, la charge de tran-
cher les différends entre le personnel et l'Organisation pourrait in-
comber au Secrétaire général, en vertu des dispositions des articles 97
et 101. C’est ainsi que, pendant les trois ans et plus qui ont précédé la
création du Tribunal administratif, le Secrétaire général a fait face à
ce problème au moyen d’un organisme administratif paritaire con-
duisant à une décision définitive du Secrétaire général. En créant
le Tribunal administratif, l’Assemblée générale ne déléguait pas
l'exercice de ses propres fonctions; elle exerçait un pouvoir, qu’elle
tenait de la Charte: celui de réglementer les rapports avec le person-
nel. A l'égard du Secrétariat, l’Assemblée générale a reçu de la
Charte le pouvoir de fixer des règles, mais non de se prononcer
judiciairement sur des cas d’espèce, ou d’en traiter autrement.»

Selon moi, cela revient à dire que l’Assemblée générale, en créant le
Tribunal administratif des Nations Unies, ne peut avoir agi en vertu des
dispositions de l’article 22 de la Charte, celle-ci ne conférant pas de fonc-
tions judiciaires à l’Assemblée générale, mais qu’elle exerçait le pouvoir
qui est le sien de réglementer les rapports avec le personnel conformément
au chapitre XV de la Charte.

La Cour paraît assimiler la création d’un organe subsidiaire par l’As-
semblée générale à une délégation par celle-ci de l’exercice de ses propres
fonctions (C.L.J. Recueil 1954, p. 61).

Vu ce qui précède, il ne semble pas que le Comité, à qui est confiée une
fonction judiciaire très limitée, soit un organe subsidiaire relevant de la
catégorie des organes visés à l’article 22 de la Charte.

Dans le présent avis, la Cour admet toutefois que le Comité a été
valablement créé pour la raison que «le pouvoir de l’Assemblée générale
de réglementer les relations avec le personnel englobe aussi celui de créer
un organe constituant un rouage pour la réformation des jugements du
Tribunal [administratif des Nations Unies]».

Selon moi, en créant le Comité, l’Assemblée générale a constitué un
organe judiciaire ou pour le moins quasi judiciaire chargé de «filtrer» les
demandes d’avis consultatifs adressées à la Cour conformément à l’article
11 du statut du Tribunal administratif, et de décider dans chaque espèce
si la demande repose sur des bases sérieuses. I] y a donc entre le Comité et
le Tribunal administratif un lien suffisant pour justifier l'opinion ex-
primée par la Cour suivant laquelle la création du Comité relevait de

65
DEMANDE DE REFORMATION (OP. IND. ONYEAMA) 228

l’exercice du pouvoir de l’Assemblée de réglementer les relations avec le
personnel.

* *

Les fonctions du Comité sont définies a l’article 11 du statut du Tribu-
nal administratif des Nations Unies; elles consistent a:

1) recevoir d’un Etat Membre, du Secrétaire général ou de la personne
qui a été l’objet d’un jugement rendu par le Tribunal toute demande
écrite tendant à ce que le Comité prie la Cour de donner un avis consul-
tatif ;

2) décider dans les trente jours si cette demande repose sur des bases
sérieuses; et, dans l’affirmative,

3) prier la Cour de donner un avis consultatif.

Le Comité n’est pas chargé de réformer le jugement du Tribunal. Il ne
s'occupe que de la demande dont il a été saisi et étudie le jugement du
Tribunal à seule fin de décider si les objections soulevées dans la demande
ont quelque consistance.

Ces fonctions délimitent et déterminent le cadre de l’activité du Comité
et c’est dans ce cadre que doivent se poser les questions juridiques sur
lesquelles l’avis consultatif de la Cour peut à bon droit être sollicité, aux
termes de l’article 96, paragraphe 2, de la Charte.

*
* *

Une requéte pour avis consultatif semble avoir pour objet d’éclairer
Porgane qui la formule et de lui permettre de régler avec plus d’assurance
les questions juridiques qui peuvent lui poser des difficultés dans
l’exercice de ses fonctions. C’est ainsi que, dans sa résolution 171 A (IT)
intitulée « Nécessité pour l’Organisation des Nations Unies et pour ses
organes d’utiliser davantage les services de la Cour internationale de
Justice», l'Assemblée générale a recommandé que les organes de l’Orga-
nisation des Nations Unies et les institutions spécialisées, à condition d’y
être dûment autorisés aux termes de l’article 96, soumettent à la Cour
pour avis consultatif les points de droit de la compétence de la Cour qui
sont «soulevés au cours de leurs travaux et … {quil concernent des questions
de principe qu’il est désirable de voir régler...» (les italiques sont de nous).

Dans l'avis consultatif qu'elle a rendu le 23 octobre 19561 la Cour a
déclaré:

«La question posée à la Cour est une question juridique. Elle
s’est posée dans le cadre de l’activité de l’Unesco, au moment où le
Conseil exécutif avait à examiner les mesures à prendre à la suite des

1 CLS. Recueil 1956, p. 84.
66
DEMANDE DE REFORMATION (OP. IND. ONYEAMA) 229

quatre jugements. La réponse qui lui sera donnée affectera le résultat
de la contestation élevée par le Conseil exécutif au sujet de ces juge-
ments. Le Conseil exécutif, en présentant la demande d’avis, a cherché
à s'éclairer sur Paspect juridique d’une affaire dont il s'occupait.» (Les
italiques sont de nous.)

Le champ d’action du Comitéestextrêmement restreint et les quatre cas
dans lesquels il est «autorisé» à demander un avis consultatif à la Cour ne
sauraient se présenter dans le cadre de sa propre activité. L’unique raison
d’être du Comité semble être de solliciter des avis consultatifs sur des
questions juridiques qui se posent dans le cadre de l’activité du Tribunal
administratif des Nations Unies. Le Comité ne fait aucunement partie de
ce Tribunal et ne participe en aucune manière à son activité sauf, comme
on l’a souligné, lorsqu'il demande des avis consultatifs sur des questions
juridiques qui se rattachent à cette activité.

L'avis consultatif demandé, et les raisons qui peuvent être invoquées à
l'appui de cette demande, n’affectent en rien la manière dont le Comité
s’acquittera de sa tâche qui consiste essentiellement à décider si, dans un
cas d'espèce, une demande de réformation d’un jugement du Tribunal
administratif des Nations Unies par la voie d'un avis consultatif de la
Cour repose sur des bases sérieuses, et à solliciter cet avis. En d’autres
termes, les questions juridiques sur lesquelles il est autorisé à demander un
avis consultatif n’ont aucun rapport avec son activité propre.

À mon sens, une autorisation se fondant sur l’article 96, paragraphe 2,
de la Charte, et de nature à permettre à un organe des Nations Unies de
demander un avis consultatif sur des questions juridiques qui ne se posent
pas dans le cadre de son activité, est incompatible avec Ie texte sur lequel
elle prétend s'appuyer. Il en va ainsi dans le cas du Comité et J’estime donc
que, bien que la Cour ait la compétence voulue pour répondre à une de-
mande d’avis consultatif, la présente requête n’émane pas d’un organe
juridiquement autorisé à la présenter et n’est pas recevable devant la
Cour.

(Signé) Charles D. ONYEAMA.

67
